     Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOHN DOE I, et al.,

                   Plaintiffs,

              v.                                    Civ. No. 01-1357 (RCL)

EXXON MOBIL CORPORATION, et al.,

                   Defendants.


                                 Declaration of Alex Young K. Oh

  1. I practiced law at the firm of Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul,

     Weiss”) from October 2000 (since January 1, 2004, as a partner) until April 22, 2021. I

     was counsel for defendants Exxon Mobil Corporation (“EMC”) and ExxonMobil Oil

     Indonesia Inc. (“EMOI”) in the above-captioned matter from 2007 until April 22, 2021,

     when I filed a Notice of Withdrawal. Dkt. 797.

  2. On that same date, I also resigned from Paul, Weiss to accept a position in the federal

     government. I resigned from that position on April 28, 2021, following the issuance of

     this Court’s Order (“Order”) and Memorandum Opinion (“Opinion”) dated April 26,

     2021, docket nos. 798 and 799. I submit this declaration in support of my Response to

     the Court’s Order and Opinion and in support of the Response of Paul, Weiss, Rifkind,

     Wharton & Garrison LLP, to the Order to Show Cause Dated April 26 2021 (May 6,

     2021).

  Introduction

  3. I take to heart the Court’s admonition that the law is a noble profession, and that

     attorneys should conduct themselves in a manner befitting that profession. I believe that

                                              -1-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 2 of 15




   I have lived by that maxim throughout my 27-year legal career. Other than by plaintiffs’

   counsel here, I am not aware of any accusations of sanctionable conduct—discovery or

   otherwise—against me by anyone.

4. That said, I acknowledge and regret my role in the breakdown of civility that occurred

   during and after this unfortunate deposition. I have worked on this case for nearly 14

   years, firmly believe in the merits of my former clients’ case, and have sought to serve

   my former clients through zealous advocacy. Regrettably, on this occasion, I allowed my

   strong convictions to get the better of me. I believed in good faith that my approach to

   the deposition was appropriate, and that my characterizations of opposing counsel’s

   demeanor, based on my personal observations, were fair and supported by evidence. But

   I regret using the language in question and should have let myself be guided by a higher

   standard.

5. I appreciate the Court’s criticism. I have faced the consequences of my actions, and I

   will undertake to do better in the future. With the Court’s indulgence, however, I would

   like to explain my mindset going into the deposition and my recollection of what

   happened, in order to place my comments about plaintiffs’ counsel’s demeanor in

   context.

My Preparation and Expectations for the EMOI’s Rule 30(b)(6) Deposition.

6. I was lead counsel preparing for, and defending, the Rule 30(b)(6) deposition of the

   corporate designee of EMOI, beginning on February 14, 2021. The deposition took place

   pursuant to a Notice of Deposition served by plaintiffs to EMOI (“EMOI Notice”). The

   EMOI Notice listed 34 topics, including subtopics.




                                          -2-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 3 of 15




7. As the Court is aware, a Rule 30(b)(6) deposition is unique in that the witness, who is

   designated by the corporation to speak for it, is not testifying to personal knowledge of

   the relevant facts, but must provide information that is reasonably known to the

   corporation in response to topics identified in the deposition notice.

8. Based on research and my knowledge of case law and practice, my assumption in

   preparing for, and defending, the deposition was that it was permissible for a Rule

   30(b)(6) designee to rely on notes during the deposition.

9. Also based on research and my knowledge of case law, I was aware that courts have

   treated a corporate representative’s inability to provide accurate and substantive answers

   at a Rule 30(b)(6) deposition as tantamount to the representative failing to appear, which

   is sanctionable under Federal Rule of Civil Procedure 37.

10. I believed notes to be necessary in the unique context of this case, including that the

   events relevant to the topics in the EMOI Notice occurred over two decades ago, from

   January 1998 through June 30, 2001; that, to my knowledge, there were no employees

   currently at the company who could testify based on personal knowledge; that former

   employees who may have relevant knowledge responsive to certain topics were

   unresponsive or unwilling to spend the time to sit for depositions; and that, due to the

   large number of topics in the EMOI Notice, a witness lacking personal knowledge could

   not possibly recall all information responsive to all topics by memory. In these

   circumstances, I concluded that it would be reasonable and defensible for EMOI to equip

   its designated witness with notes gathered by the company and its counsel that were

   responsive to the topics in the EMOI Notice.




                                            -3-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 4 of 15




11. I also believed, based on research and my knowledge of case law, that there was no

   prohibition on a corporate designee reading from notes to provide responsive information

   during the deposition. I anticipated that the witness would answer on the basis of the

   notes where necessary and without them where not.

12. In addition, based on my prior experience defending three Rule 30(b)(6) depositions in

   this case (which were also noticed and taken by attorneys from the Cohen Milstein law

   firm), I assumed that the questioning attorneys would follow the basic outline of the

   deposition notice — that is, ask opening questions roughly paraphrasing particular,

   identified, topics or subtopics. The three prior Rule 30(b)(6) depositions occurred in

   December 2007, closer in time to the events at issue, with corporate designees who had

   general familiarity with some of the noticed topics and therefore did not require notes for

   their depositions. The questioning attorneys during those depositions did, however,

   roughly follow the topics, identifying their questions by topics—sometimes on their own,

   and at others times in response to my requests—and certainly did not suggest that

   requesting to identify the topics was improper in any way. ECF No. 780-2, at 16-17 &

   n.17-19.

13. Based on this prior experience, I expected the EMOI deposition to unfold in the

   following manner: first, the questioning attorney would identify the topic or subtopic that

   he wanted to discuss (which would assist the witness and me to identify the relevant

   section of the notes) and would ask a question about that topic; second, the witness would

   provide responsive information with the benefit of the notes (either by reading responsive

   parts of the notes or in his own words); and third, the questioning attorney would ask




                                          -4-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 5 of 15




   follow-up questions about the answer and the witness would respond with or without the

   aid of notes.

14. With that expectation for the deposition, I and others at my law firm collectively spent

   hundreds of hours gathering materials responsive to the EMOI Notice, and also spent

   approximately 30 hours in meetings with the witness to prepare him for the deposition.

15. As for how the notes were prepared, the first draft was prepared by an associate at Paul

   Weiss, based on a review by her and other members of the legal team of the preparatory

   materials gathered in response to the EMOI Notice—which included relevant documents,

   prior deposition testimony and exhibits, and notes of discussions with witnesses about

   responsive information. The associate circulated the notes in advance of prep meetings

   that she and I had with the witness and an in-house attorney at Exxon, so that we could

   review the draft notes along with the relevant preparatory materials and discuss edits to

   the notes. The notes were revised iteratively over the course of the numerous prep

   meetings with the witness and finalized shortly before February 14.

16. The 85 pages of notes thus created contained, in my view, detailed, factual information

   responsive to each of the 34 topics and subtopics in the EMOI Notice: for example,

   descriptions of relevant Indonesian law that governed designation of the Arun Field

   operations as a Vital Object of the Indonesian government; detailed information about

   relevant contracts and documents, including the Production Sharing Contract between

   EMOI and the Indonesian government, which governed the provision of security for the

   Arun Field operations; information about corporate structure, ownership and employment

   history of relevant individuals; and prior sworn deposition testimony of witnesses who

   had first-hand personal knowledge of the relevant events that were taken in or about



                                           -5-
       Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 6 of 15




       2007-2008, much closer in time to the relevant events. In short, I and others believed in

       good faith that the notes contained factual information responsive to the noticed topics. 1


    The Deposition

    17. Once the deposition began on the evening of February 14, it quickly became apparent

       that plaintiffs’ counsel entered the deposition with expectations radically different from

       mine. Plaintiffs’ counsel dismissed the notes out of hand when the witness first read

       from them, as a “speech . . . written by defense counsel for you,” Deposition Tr. of Mark

       Snell at 30; see also Tr. 51 (“I’m not interested in a long narrative that you and your

       counsel have drafted”). Plaintiffs’ counsel appeared to take the view that the notes were

       inherently problematic, that it was impermissible for the witness to read from notes, and

       repeatedly stated that reading constituted sanctionable conduct.

    18. In addition, plaintiffs’ counsel (who had joined the plaintiffs’ team recently and had not

       participated in any of the prior Rule 30(b)(6) depositions in the case) further took the

       position that, in examining the witness, he was under no obligation to identify or even to

       ask about any topics. In short, I perceived plaintiffs’ counsel as putting the deposition

       notice aside entirely, and even to seek to prevent the witness from providing any response

       that EMOI had prepared, in good faith, in response to the EMOI Notice.

    19. On the few occasions where the manner of questioning at the deposition occurred as I had

       expected, the result was answers that this Court found responsive. For example,



1
  I do not here contest the Court’s finding that the notes should have been disclosed prior to the
deposition under the Deposition Protocol. Based on my participation in the negotiation, and my
review, of the Deposition Protocol, as well as the parties’ prior practice regarding exhibits to be
marked at the deposition—which was not to disclose exhibits prior to deposition—I believed, in
good faith, that the notes did not have to be disclosed prior to the deposition.
                                                -6-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 7 of 15




   plaintiffs’ counsel asked “who owned MAPPL,” Tr. 192—a Mobil affiliate in Asia—

   which closely aligned with EMOI Notice Topic 8(a) (“MAPPL’s ownership, the general

   nature of its business,” etc.), ECF No. 780-3. The witness identified the topic quickly as

   Topic 8(a), and read his prepared notes that included the responsive information without

   objection. Tr. 192-94; see also Opinion Appendix at 12a (Question 168) (concluding that

   the answer was responsive to the question).

20. I do not here contest the Court’s finding that, on many occasions, the witness responded

   by reading from the notes information that was not responsive to the specific question

   posed by plaintiffs’ counsel.

21. But that was never my intention. At no time did I plan or instruct the witness to use the

   notes to impede or hinder the deposition or to “filibuster” by reading them regardless of

   their responsiveness to a question. Nor do I believe that it was the witness’s intention to

   do so. Rather, I believe the witness was placed in a difficult position of having to

   identify on his own the portion of his lengthy notes that contained responsive

   information, often without being guided to a specific topic number, or on occasion guided

   to topic numbers that did not match up with the question posed. The witness was forced

   to perform this task on the record while under some pressure from the questioning

   attorney to respond quickly.

22. Without here contesting the Court’s conclusion, I believe the example cited by the Court

   at page 19 of the Opinion, demonstrates the witness’s good faith effort to respond to

   questions under difficult circumstances rather than any plan “to read long and general

   answers into the record from a set of notes in violation of the discovery protocol.”

   Opinion at 19.



                                           -7-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 8 of 15




23. On that occasion, which was the first time the witness read from the notes, plaintiffs’

   counsel had posed a specific question—“did EMOI take steps to make sure that senior

   management was informed about the human rights record of the Indonesian military in

   Aceh”—and added, upon request, that his question related to Topics 2 and 3(d). Tr. 25.

24. If the witness had a “plan” to filibuster, then he could have simply read the notes for both

   Topic 3(d) and Topic 2 in response. Instead, the witness first reviewed the notes for

   Topic 3(d), and explained on the record that the topic did not, actually, relate to the

   question. Tr. 27 (“If this is a reference to [T]opic 3(d), [T]opic 3(d) is your policies and

   procedures regarding security for the Arun Project between 1 January 1999 and 30 June

   2001 regarding planning, directions or instructions provided to security personnel,

   including any restrictions or limits places on their conduct. It does not reference

   management.”).

25. The witness next turned to Topic 2, which requested information about EMOI’s

   “knowledge of abuses, including human rights abuses, assaults, batteries, sexual abuse,

   torture, violence, and other torts by (a) security personnel at the Arun Project; or

   (b) Indonesian military personnel, including any history or reputation for such abuses.”

   The witness, presumably believing that the notes under this topic would be more likely to

   be responsive, then began to read the answer to Topic 2. Tr. 27-29.

26. I had a copy of the notes with me, and knew that some information in the notes did

   address the question of what senior management of EMOI knew about the Indonesian

   military’s human rights record. Accordingly, I objected when plaintiffs’ counsel cut the

   witness off before he reached that portion. Tr. 30; see DX 32 at Topic 2 at 2 (“Although

   this is not an exhaustive list, for example: Ron Wilson, who was the highest-ranking



                                            -8-
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 9 of 15




   EMOI employee in Indonesia, notified Pertamina that there were rumors that the

   Indonesia military allegedly tortured civilians, made clear that EMOI does not condone

   the reported acts, if true, and urged Pertamina to ensure the safety of all citizens in

   Aceh.”).

27. As the deposition continued, I sought to intervene periodically to help the witness to

   identify responsive portions in his notes. For example, in the first hour of the deposition,

   plaintiffs’ counsel asked a series of questions about whether State Department Human

   Rights Reports were provided to EMOI management, which reports were not mentioned

   in the EMOI Notice. Tr. 44-49. Plaintiffs’ counsel declined to identify the topic to

   which his question related, and the witness spent several minutes on the record looking

   through his notes in search of the relevant topic and for references to such reports. Tr.

   49. I therefore requested a break, explaining that there was genuine confusion, id., but

   plaintiffs’ counsel declined to take a break. The witness then located his notes to Topics

   3k and 3l, which he presumably believed were the closest matches to the question posed,

   and read his answers. Tr. 52-57. This led to another series of accusations from plaintiffs’

   counsel that the witness was engaged in sanctionable conduct, and that he be instructed to

   answer the question. Tr. 56-57 (see also Opinion at 19, noting Tr. 56-57 as an example

   of plaintiffs’ counsel asking me to encourage the witness to answer the question).

   Plaintiffs’ counsel did not, however, agree to my request for a break until later, see Tr.

   73. See also Tr. 253 (I requested a break again in order to confer with the witness, but

   plaintiffs’ counsel refused until later, see Tr. 258).

28. In addition to requesting breaks so that I could help to clarify counsel’s questions for the

   witness, I also sought to guide the witness on the record when I felt the question was too



                                             -9-
  Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 10 of 15




   broad or off-topic, but plaintiffs’ counsel threatened to seek sanctions against me on such

   occasions for making “speaking objections.” See Tr. 81 (threatening sanctions for

   making speaking objections when I suggested in my objection that the question did not

   relate to any topics in the EMOI Notice, and hence the notes would not contain any

   responsive information); Tr. 192-93 (telling me to stop making improper “speaking

   objections” when I tried to suggest that the pending question of “who owned MAPPL”

   related to a sub-topic in the notice).

29. Again, I do not mean to suggest that the above examples excuse answers that were not

   responsive, but provide the preceding detail to explain that I did not preplan with the

   witness to provide nonresponsive answers at the deposition.

My Recollection of Plaintiffs’ Counsel’s Demeanor During the Deposition and My
Characterizations of His Demeanor in Motions Filed After the Deposition.

30. Due to COVID travel restrictions, the deposition was conducted remotely through video

   technology. Because the witness was in Singapore and counsel in the U.S., the

   deposition began at 7 p.m. Eastern on Sunday, February 14, and concluded at

   approximately 6 a.m. Eastern on Monday, February 15.

31. Although the video recording of the deposition reflects only the video of the witness,

   while we were on the record during the deposition, I could see a video of plaintiffs’

   counsel and therefore observed first-hand his facial expressions and body language.

32. One note about the audio recording that the Court reviewed: the audio reflects my voice

   as louder than the rest of the speakers. I do not believe the audio fairly captures the

   sound levels of speakers as I perceived them, which may have been due to the fact that I

   was using noise-cancelling headphones with an attached microphone. In addition, I have

   a vivid memory of perceiving the video of plaintiffs’ counsel’s face and body language as

                                            - 10 -
  Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 11 of 15




   showing anger and irritation in a non-verbal manner, including when counsel appeared to

   be glaring, shook his head, wore an angry or an irritated expression, and leaned forward.

   Perhaps if this had not been a “Zoom” deposition but a traditional deposition in which

   counsel sit across from one another in a single room, I would have perceived the events

   differently. But, based on the audio and video as I experienced them that evening, my

   perceptions were honestly felt.

33. I recall the deposition being contentious from the beginning due to the two sides’

   differing expectations on the use of notes and questioning by topics. For example, when

   I and the witness first asked plaintiffs’ counsel to identify the topic related to his line of

   inquiry, counsel refused, and appeared to me on video to be irritated and dismissive of

   our repeated requests. See, e.g., Tr. 16 (“Sir, I’m just going to ask the questions, and if

   you say you can’t answer the question, then don’t answer the question, but I’m going to

   pose the questions as I want to pose them”); Tr. 17 (“Alex . . . , I’m not interested in

   getting involved in a colloquy with you, and I’m not going to”); Tr. 21 (“Alex, stop

   interrupting”); Tr. 26 (“Alex, I’m not going to spend the deposition answering your

   questions”); Tr. 26 (“Alex, I’m not playing those games with you”); Tr. 31-32 (“Alex, let

   me finish making my question. You want to talk about professional conduct. Let me ask

   my question before you interrupt or you object.”).

34. Rightly or wrongly, I perceived counsel’s response—including his blunt refusal to

   entertain my request and dismissal of it as mere “games,” his clipped tone, his apparent

   irritation, his immediate threat of sanctions that followed the first reading of the notes,

   and his calling me by my first name when I addressed him up to that time by his last

   name—as a conscious and aggressive strategy to intimidate me from zealously



                                            - 11 -
  Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 12 of 15




   advocating for my clients. See ECF No. 780-2, at 9, 18 n.20; Tr. 46-59, 64-70, 75, 80-81,

   207-10, 322.

35. The tensions escalated quickly and there were even more heated and combative

   exchanges when the witness began to read his notes some minutes later. Tr. 27-29. I

   recall plaintiffs’ counsel raising his voice and speaking in a faster cadence than normal.

   Tr. 30-31. I genuinely believed, at the time, that plaintiffs’ counsel was engaged in what

   I described as “badgering” or “lashing out” at the witness—interrupting the witness and

   preventing him from completing his response, asking in accusatory tones whether he was

   reading a “speech” written by counsel, and accusing me and the witness of engaging in

   improper, sanctionable conduct, filibustering, and of violating an unidentified order of the

   Court. See ECF No. 780-2, at 18, 18 n.20, 29; Tr. 32-37, 41-42, 47-48, 51-57, 75-76,

   143-44. Plaintiffs’ counsel repeated his threats and accusations that I and the witness

   were engaged in improper and sanctionable conduct by relying on notes at other times in

   the deposition. See, e.g., ECF No. 780-2, at 18 n.20; Tr. 32-34, 51-57, 59; 94-96, 99-100,

   143-44, 172-76, 225-29.

36. I became offended by plaintiffs’ counsel’s dismissive responses and accusations of

   sanctionable conduct because I believed that I and others had approached and prepared

   for the deposition in good faith, and consistent with the law. This conviction led me, in

   an effort to zealously represent my client, to raise my own voice in response and accuse

   plaintiffs’ counsel of impropriety. I regret my sharp language but I genuinely believed at

   the time that counsel was engaged in an improper strategy to prevent the witness from

   providing information responsive to the EMOI Notice.




                                          - 12 -
  Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 13 of 15




37. I recall other “heated” exchanges with plaintiffs’ counsel about issues beyond the topics

   and the use of notes. For example, in Tr. 20-25, I recall a lengthy exchange with raised

   voices on both sides about whether plaintiffs’ counsel would allow the witness to review

   an exhibit in its entirety while on the record. I felt that plaintiffs’ counsel’s tone and

   facial expression were unprofessional as he told me to “stop interrupting,” Tr. 21, and

   ultimately took the deposition off the record unilaterally. Tr. 21-22. I believed at the

   time that plaintiffs’ counsel’s behavior was dismissive and reflected a lack of respect for

   his professional adversary.

38. On another occasion, when the witness needed time to review a 50-page exhibit,

   plaintiffs’ counsel, as I perceived him, raised his voice, appeared angry, and threatened to

   go off the record again unilaterally because he did not want the witness to waste his

   allocated deposition time by reading the document. Tr. 182-83. When I refused to

   consent to going off the record, Tr. 184, plaintiffs’ counsel appeared to me to be stating

   loudly that my views did not matter, and that my position was “ridiculous, . . . just

   absolutely ridiculous.” Tr. 184-85. I believed at the time that this exchange, too,

   demonstrated a lack of professional respect. See ECF No. 792-2, at 13-14; Tr. 26-27, 29-

   32, 34-38, 174-75, 184-85, 207-09.

39. In the weeks following this contentious deposition, the parties moved and cross-moved

   for sanctions relating to the deposition. At this time, fresh from my experience of the

   deposition, I genuinely believed that plaintiffs’ counsel had not been “calm and

   professional” throughout, and that plaintiffs’ counsel had engaged in an inappropriate

   strategy to impose an unfair burden on my client under Rule 30(b)(6) to prepare for a

   large number of topics in which he demonstrated little interest.



                                            - 13 -
  Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 14 of 15




40. This conviction led me to make the unfortunate characterizations of plaintiffs’ counsel’s

   demeanor in the briefs at issue. Although the Court disagrees that the language I used to

   characterize plaintiffs’ counsel’s demeanor has evidentiary basis, see Opinion at 30-31, I

   genuinely believed when I made those assertions that my descriptions were supported by

   my own recollection, the transcript, and the video of the deposition. I have learned from

   this experience that, when tempers have risen in litigation, greater care is required in the

   words that I choose.




                                           - 14 -
   Case 1:01-cv-01357-RCL Document 805-1 Filed 05/07/21 Page 15 of 15




   Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

   correct.


Dated: May 6, 2021
